



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mohammed, 2016 ONCA 678

DATE: 20160912

DOCKET: C61478

MacPherson, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Allan Mohammed

Appellant

Allan Mohammed, acting in person

Andrew Faith, duty counsel

Hannah Freeman, for the respondent

Heard: September 6, 2016

On appeal from the sentence imposed on January 6, 2015 by
    Justice Robert J. Nightingale of the Superior Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence on the grounds that the global
    sentence of 42 months was excessive and has uncontemplated negative immigration
    consequences.

[2]

The global sentence was not excessive.  Some of the offences taken alone
    and all of the offences taken together constitute a major and serious fraud
    worthy of a penitentiary sentence: see
R. v. Bogart,
2002 CanLII 41073
    (ONCA
)
and
R. v. Dobis
, 2002 CanLII 32815 (ONCA).  It is not surprising
    that trial defence counsel took the position that a global sentence of three
    years imprisonment was appropriate.

[3]

The appellants second submission, flowing from the negative immigration
    consequences, is that his appeal should be allowed to the extent of imposing
    seven sentences of six months each.  We are not prepared to do this.  It would
    be an artificial way of avoiding Parliaments intent with respect to serious
    crimes committed by persons who immigrated to Canada: see
R. v. Pham,
2013
    SCC 15.

[4]

The appeal is dismissed.


